Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Cognitive Contact Management” by Authors et. al. disclosed Anonymously, (hereafter CCM) further in view of U.S. Application Publication 2008/0207271 by Krutik et. al. (hereafter Krutik).
Claim 1 :
CCM discloses “receiving a first set of data signals from a first user device associated with a first user;” [receiving a first set of data signals (page 2, profiling of data)from a first user device (page 2, his/her calling device, email, messenger)associated with a first user (page 2, user ..his/her)]
“detecting temporal properties associated with the first user from the first set of data signals, the temporal properties comprising at least a current cognitive state of the first user and environment context associated the first user;” [detecting temporal properties (page 2, time) associated with the first user from the first set of data signals(page 2, profiling of data), the 
“responsive to detecting the temporal properties, dynamically structuring contact entries associated with the first user device; and” [responsive to detecting the temporal properties (page 2, 7am), dynamically structuring contact entries (page 2, call his kid’s school bus driver, paper boy, milkman)associated with the first user device (page 2, user);]
“selecting at least one second user from the dynamically structured contact entries; and ”[ selecting at least one second user (page 2, call kid’s school bus driver of bus driver, paper boy, milkman ) from the dynamically structured contact entries (page 2, “contact now” contacts druing that time of day)]
“triggering the first user device to initiate a communication with the at least one second user via the first user device.”[ triggering the first user device to initiate a communication (page 2, call kid’s school bus driver of bus driver) with the at least one second user (page 2, call kid’s school bus driver of bus driver, paper boy, milkman ) via the first user device (page 2, calling device)]
“the dynamically structuring considering at least historical interaction effectiveness including at least an amount of time the at least one second user has taken to respond to the first user’s communication”[ the dynamically structuring (page 2, call his kid’s school bus driver, paper boy, milkman; page 2, list called contact now )considering at least historical interaction effectiveness (page 2, based on calling frequency, time of calling, calling location) including at the at least one second user has taken to respond to the first user’s communication (page 2, based on calling frequency)]

CCM does not explicitly disclose “including at least an amount of time” the at least one second user has taken to respond to the first user’s communication
On the other hand, Krutik discloses “the dynamically structuring considering at least historical interaction effectiveness including at least an amount of time the at least one second user has taken to respond to the first user’s communication”[ the dynamically structuring considering (fig. 3, abridged contact list; 0028, abridged contact list can be a dynamic list)at least historical interaction effectiveness including at least an amount of time (fig. 3 duration/length) the at least one second user has taken to respond to the first user’s communication (0027, duration or length of communication)]

CCM and Krutik are both directed to generating dynamic contact lists.  CCM did not explicitly disclose an amount of time. CCM discloses a contact now list based calling frequency, time of calling, calling location.  Krutik discloses further a contact entries in an abridged contact list are determined by duration/length of communication, frequency, or other indicators, see fig. 3.  It would have been obvious to a person of an ordinary skill in the art prior to the effective date of the application to have applied Krutik to the disclosure of CCM for the purpose of providing additional criteria in determining a dynamic contact list in order to help limit the amount of time users spend navigating menus and lists stored, see Krutik 0026.  Claim 2 :
The combination of CCM and Krutik disclose in CCM “The method of claim 1, wherein the selecting and the initiating are performed responsive to predicting based on the temporal 

Claim 3 :
CCM “The method of claim 1, wherein the dynamically structuring contact entries comprises identifying at least one behavioral aspect of the first user in relation to each of the contact entries based on the first set of data signals and a second set of data signals comprising metadata;” [dynamically structuring contact entries (page 2 contact now list will be populated/maintained)comprises identifying at least one behavioral aspect of the first user in relation to each of the contact entries (page 2, during this early morning time, he may need to call his kid’s school bus driver) based on the first set of data signals (page 2, profiling of data) and a second set of data signals comprising metadata (page 5, time slots)]
“inferring cognitive and contextual affinity between the first user and said each of the contact entries, based on the first set of data signals and the at least one behavioral aspect of the first user; and”[ inferring cognitive (page 2, cognitive way) and contextual affinity (page 2, early morning, kid, school) between the first user (page 2, he/him) and said each of the contact entries (page 2, bus driver, paper boy, milkman), based on the first set of data signals (page 2, profiling of data) and the at least one behavioral aspect of the first user (page 2, wake up at 7am)] 
“structuring the contact entries with the inferred cognitive and contextual affinity.”[ structuring the contact entries (page 2, contact now list)with the inferred cognitive  (page 2, 
CCM does not explicitly disclose
“metadata associated with conversations occurring between the first user and said each of the contact entries”

On the other hand, Krutik discloses “metadata associated with conversations occurring between the first user and said each of the contact entries”[ metadata associated with conversations(0027,contact identifier, routing number, time, date,  duration or length of communication, or any other indicator) occurring between the first user and said each of the contact entries (0026, users who communicate with the same persons, contacts or entities repeatedly, over and long periods of time)]

CCM and Krutik are both directed to generating dynamic contact lists.  CCM did not explicitly disclose an amount of time. CCM discloses a contact now list based calling frequency, time of calling, calling location.  Krutik discloses further a contact entries in an abridged contact list are determined by duration/length of communication, frequency, or other indicators, see fig. 3.  It would have been obvious to a person of an ordinary skill in the art prior to the effective date of the application to have applied Krutik to the disclosure of CCM for the purpose of providing additional criteria in determining a dynamic contact list in order to help limit the amount of time users spend navigating menus and lists stored, see Krutik 0026.  
Claim 7 :

Claim 9 :
The combination of CCM and Krutik disclose in CCM “The method of claim 7, further comprising storing the structured contact entries into a user contact database that can be dynamically linked with a user profile.”[ storing the structured contact entries into a user contact database (page 2, address book) that can be dynamically linked (page 2, contact now list) with a user profile (page 2, profiling of data)]

Claims 10:
CCM discloses “receive a first set of data signals from a first user device associated with a first user;” [receive a first set of data signals (page 2, profiling of data)from a first user device (page 2, his/her calling device, email, messenger)associated with a first user (page 2, user ..his/her)]
“detect temporal properties associated with the first user from the first set of data signals, the temporal properties comprising at least a current cognitive state of the first user and environment context associated the first user;” [detect temporal properties (page 2, time) associated with the first user from the first set of data signals(page 2, profiling of data), the temporal properties (page 2, time) comprising at least a current cognitive state of the first user 
“responsive to detecting the temporal properties, dynamically structure contact entries associated with the first user device; and” [responsive to detecting the temporal properties (page 2, 7am), dynamically structure contact entries (page 2, call his kid’s school bus driver, paper boy, milkman)associated with the first user device (page 2, user);]
“select at least one second user from the dynamically structured contact entries; and ”[ select at least one second user (page 2, call kid’s school bus driver of bus driver, paper boy, milkman ) from the dynamically structured contact entries (page 2, “contact now” contacts during that time of day)]
“trigger the first user device to initiate a communication with the at least one second user via the first user device.”[ trigger the first user device to initiate a communication (page 2, call kid’s school bus driver of bus driver) with the at least one second user (page 2, call kid’s school bus driver of bus driver, paper boy, milkman ) via the first user device (page 2, calling device)]
“the device, to dynamically structure the contact entries, caused to consider at least historical interaction effectiveness including the at least one second user has taken to respond to the first user’s communication”[ the device (page 2 mobile), to dynamically structure the contact entries(page 2, call his kid’s school bus driver, paper boy, milkman; page 2, list called contact now), caused to consider at least historical interaction effectiveness (page 2, based on calling frequency, time of calling, calling location) including the at least one second user has taken to respond to the first user’s communication (page 2, call)]


On the other hand, Krutick discloses “the device, to dynamically structure the contact entries, caused to consider at least historical interaction effectiveness including at least an amount of time the at least one second user has taken to respond to the first user’s communication”[ the device, to dynamically structure the contact entries(fig. 3, abridged contact list; 0028, abridged contact list can be a dynamic list), caused to consider at least historical interaction effectiveness including at least an amount of time(fig. 3 duration/length)  the at least one second user has taken to respond to the first user’s communication(0027, duration or length of communication)]
CCM and Krutik are both directed to generating dynamic contact lists.  CCM did not explicitly disclose an amount of time. CCM discloses a contact now list based calling frequency, time of calling, calling location.  Krutik discloses further a contact entries in an abridged contact list are determined by duration/length of communication, frequency, or other indicators, see fig. 3.  It would have been obvious to a person of an ordinary skill in the art prior to the effective date of the application to have applied Krutik to the disclosure of CCM for the purpose of providing additional criteria in determining a dynamic contact list in order to help limit the amount of time users spend navigating menus and lists stored, see Krutik 0026.  Claims 11:
The combination of CCM and Krutik disclose in CCM “The computer program product of claim 10, wherein the device is caused to select at least one second user and to initiate a communication responsive to predicting based on the temporal properties a likelihood that the first user will contact the at least one second user.”[ wherein the device(page 2 mobile) is caused 
Claim 12:
CCM discloses “The program product of claim 10, wherein the device, to dynamically structure the contact entries, is caused to
 Identify at least one behavioral aspect of the first user in relation to each of the contact entries based on the first set of data signals and a second set of data signals comprising metadata;” [dynamically structuring contact entries (page 2 contact now list will be populated/maintained)comprises identifying at least one behavioral aspect of the first user in relation to each of the contact entries (page 2, during this early morning time, he may need to call his kid’s school bus driver) based on the first set of data signals (page 2, profiling of data) and a second set of data signals comprising metadata (page 5, time slots)]
“infer cognitive and contextual affinity between the first user and said each of the contact entries, based on the first set of data signals and the at least one behavioral aspect of the first user; and”[ inferring cognitive (page 2, cognitive way) and contextual affinity (page 2, early morning, kid, school) between the first user (page 2, he/him) and said each of the contact entries (page 2, bus driver, paper boy, milkman), based on the first set of data signals (page 2, profiling of data) and the at least one behavioral aspect of the first user (page 2, wake up at 7am)] 
“structure the contact entries with the inferred cognitive and contextual affinity.”[ structuring the contact entries (page 2, contact now list)with the inferred cognitive  (page 2, cognitive way) and contextual affinity(page 2, early morning time, kid, school)]

“metadata associated with conversations occurring between the first user and said each of the contact entries”
On the other hand, Krutik discloses “metadata associated with conversations occurring between the first user and said each of the contact entries”[ metadata associated with conversations(0027,contact identifier, routing number, time, date,  duration or length of communication, or any other indicator) occurring between the first user and said each of the contact entries (0026, users who communicate with the same persons, contacts or entities repeatedly, over and long periods of time)]

CCM and Krutik are both directed to generating dynamic contact lists.  CCM did not explicitly disclose an amount of time. CCM discloses a contact now list based calling frequency, time of calling, calling location.  Krutik discloses further a contact entries in an abridged contact list are determined by duration/length of communication, frequency, or other indicators, see fig. 3.  It would have been obvious to a person of an ordinary skill in the art prior to the effective date of the application to have applied Krutik to the disclosure of CCM for the purpose of providing additional criteria in determining a dynamic contact list in order to help limit the amount of time users spend navigating menus and lists stored, see Krutik 0026.  



4.	Claims 4-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Cognitive Contact Management” by Authors et. al. disclosed Anonymously, (hereafter CCM) further in view of U.S. Application Publication 2008/0207271 by Krutik et. al. (hereafter Krutik) and “Contextual Application Sensitive Recommended Instant Messenger Contact List” by Authors et. al. disclosed Anonymously (hereafter CAS).

Claim 4 :
The combination of CCM and Krutik do not explicitly disclose“The method of claim 3, wherein the inferring cognitive and contextual affinity further considers analyzing previous communication history between the first user and the contact entries.”

On the other hand, CAS discloses “The method of claim 3, wherein the inferring cognitive and contextual affinity further considers analyzing previous communication history between the first user and the contact entries.”[ wherein the inferring cognitive (page 2, guess what you want to chat, whom you want to chat, provide a recommended contact list for your fast access) and contextual affinity (page 4, what user was doing/looking/focusing) further considers analyzing (page 4, analysis and index)previous communication history between the first user and the contact entries (page 4-5, enterprise directory, IM Chat history, mail thread, etc.)]

CCM, Krutik, and CAS are directed towards providing a dynamic contact list that provides the most relevant contacts at the current time.  They are within applicant’s same field of endeavor.  Claim 5 :
The combination of CCM and Krutik do not explicitly disclose “The method of claim 3, wherein the dynamically structuring contact entries associated with the first user device further comprises dynamically grouping the contact entries into groups of specific electronic modalities, based on the cognitive and contextual affinity.”

On the other hand, CAS discloses “The method of claim 3, wherein the dynamically structuring contact entries associated with the first user device further comprises dynamically grouping the contact entries into groups of specific electronic modalities, based on the cognitive and contextual affinity.”[ wherein the dynamically structuring contact entries associated with the first user device (page 4, recommended contact list) further comprises dynamically grouping the contact entries into groups of specific electronic modalities (page 4, discuss with mike about portal before, discuss rest api with mike before, portal expert, rest api developer), based on the cognitive(page 2, guess what you want to chat, whom you want to chat, provide a rcommended 

CCM, Krutik, and CAS are directed towards providing a dynamic contact list that provides the most relevant contacts at the current time.  They are within applicant’s same field of endeavor.  Both CCM and Krutik provide for dynamic lists and further taking into account user interaction.  CAS more explicitly discloses taking into account context of a user and past interactions to generate a contact list.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing date of the application to have provided the disclosure of CAS to the disclosure of CCM and Krutik for the purpose of providing further context into the needed contact now list.  Doing so would remind the user who they discussed on a certain topic and to further find more relevant contacts to discuss with.  Claim 6 :
The combination of CCM, Krutik, and CAS disclose in CCM “The method of claim 5, wherein the dynamically grouping the contact entries comprises creating speed dial groups.”[ wherein the dynamically grouping the contact entries (page 2, contact now list will be populated/maintained) comprises creating speed dial groups (page 3, fast use to dial/display contacts)]
Claim 13:
The combination of CCM and Krutik do not explicitly disclose “The computer program product of claim 12, wherein the device is further caused to analyze previous communication history between the first user and the contact entries to infer cognitive and contextual affinity.”[ wherein the device is further caused to analyze (page 4, analysis and index)previous communication 

On the other hand, CAS discloses “The computer program product of claim 12, wherein the device is further caused to analyze previous communication history between the first user and the contact entries to infer cognitive and contextual affinity.”[ wherein the device is further caused to analyze (page 4, analysis and index)previous communication history between the first user and the contact entries (page 4-5, enterprise directory, IM Chat history, mail thread, etc.)to infer cognitive(page 4-5, analyses the content) and contextual affinity (page 4-5, user doing/looking/focusing)]

CCM, Krutik, and CAS are directed towards providing a dynamic contact list that provides the most relevant contacts at the current time.  They are within applicant’s same field of endeavor.  Both CCM and Krutik provide for dynamic lists and further taking into account user interaction.  CAS more explicitly discloses taking into account context of a user and past interactions to generate a contact list.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing date of the application to have provided the disclosure of CAS to the disclosure of CCM and Krutik for the purpose of providing further context into the needed contact now list.  Doing so would remind the user who they discussed on a certain topic and to further find more relevant contacts to discuss with.  
Claim 14:


On the other hand, CAS discloses “The computer program product of claim 12, wherein the device is caused to dynamically group the contact entries into groups of specific electronic modalities, based on the cognitive and contextual affinity.”[ wherein the device (page 4, invention) is caused to dynamically group the contact entries into groups of specific electronic modalities(page 4, discuss with mike about portal before, discuss rest api with mike before, portal expert, rest api developer), based on the cognitive (page 2, guess what you want to chat, whom you want to chat, provide a recommended contact list for your fast access)  and contextual affinity(page 4, what user was doing/looking/focusing)]
CCM, Krutik, and CAS are directed towards providing a dynamic contact list that provides the most relevant contacts at the current time.  They are within applicant’s same field of endeavor.  Both CCM and Krutik provide for dynamic lists and further taking into account user interaction.  CAS more explicitly discloses taking into account context of a user and past interactions to generate a contact list.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing date of the application to have provided the disclosure of CAS to the disclosure of CCM and Krutik for the purpose of providing further context into the needed contact now list.  Doing so would remind the user who they discussed on a certain topic and to further find more relevant contacts to discuss with.  

Allowable Subject Matter
5.	Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-19 allowed.
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-2 and 10-11 have been considered but are moot because the new ground of rejection.
 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/Primary Examiner, Art Unit 2167